Citation Nr: 9915343	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-47 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for postoperative residuals 
of prostate cancer as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1952 to March 
1955.  The service records verify that the appellant 
participated in Operation Upshot-Knothole in 1953.

A preliminary review of the record discloses that the 
Department of Veterans Affairs (VA) Regional Office (RO) 
initially denied service connection for impaired procreation 
with prostate condition, claimed as a result of participation 
with atomic weapons testing in February 1986.  The appellant 
was notified of this adverse determination in March 1986, but 
did not perfect an appeal relative to this determination.  
The next communication received from the appellant was in 
August 1990, when he sought to reopen his claim for prostate 
cancer due to participation in atomic weapons testing.  By 
rating action, dated in October 1990, the RO denied this 
claim.

In July 1992, the appellant requested that his claim for 
compensation benefits be readjudicated pursuant to amendments 
in applicable regulations governing claims for disability 
resulting from exposure to ionizing radiation.  In October 
1993, VA instituted a stay of proceedings with regard to 
claims involving disability resulting from exposure to 
ionizing radiation pending further litigation in this matter.  
Following resolution of this litigation, in January 1994, the 
RO advised the appellant that the effect of the court's 
ruling was to require the presentation of new and material 
evidence for purposes of obtaining further review by the 
agency of original jurisdiction.

In April 1994, the RO determined that new and material 
evidence had not been submitted, and denied the appellant's 
claim for residuals of prostate cancer.  The appellant filed 
a notice of disagreement with this rating decision in July 
1994.  A statement of the case was thereafter issued in 
September 1994.  The appellant filed his substantive appeal 
in this matter in November 1994.  The record discloses that 
he was afforded a personal hearing at the RO in February 
1995.  In a March 1995 decision, the hearing officer affirmed 
the RO's finding that new and material had not been presented 
sufficient to reopen the previously denied claim.  A 
supplemental statement of the case was issued in March 1995.  
In a December 1996 decision, the Board determined that new 
and material had been presented sufficient to reopen the 
claim for service connection for postoperative residuals of 
prostate cancer as a result of exposure to ionizing 
radiation.  In the context of this decision, the Board 
remanded the reopened claim to the RO for further development 
and a de novo review of the record.  During the pendency of 
this case, VA regulations concerning compensation benefits 
for diseases claimed to be the result of exposure to ionizing 
radiation were amended.  See, 63 Fed. Reg. 50993-50995 
(1998).  Following the requested development, the RO reviewed 
the appellant's claim under the revised regulations, and 
denied the claim of service connection for postoperative 
residuals of prostate cancer as a result of exposure to 
ionizing radiation in a January 1999 rating action. 


FINDINGS OF FACT

1. The appellant was present in a defined area of atmospheric 
nuclear weapons testing in 1953.

2.  The maximum possible dose of radiation to the appellant 
was less than one rem.

3.  The medical evidence of record indicates that the 
appellant's prostate cancer was not present in service and 
first manifested more than 34 years after the appellant's 
last in service exposure to ionizing radiation.

4. The medical evidence of record does not demonstrate that 
the appellant's prostate cancer was the result of in service 
exposure to ionizing radiation. 



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in service on the basis 
of the statutory and regulatory presumption pertaining to 
radiation-exposed veterans nor under the regulatory criteria 
specific to radiogenic diseases. 38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311 (1998).

2.  Prostate cancer was not incurred in or aggravated during 
active service, nor may it presumed that this disorder was 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records was negative for any 
complaint, treatment, or diagnosis relative to the prostate.  
The separation medical examination report, dated in March 
1955, was negative for any clinical findings relative to the 
prostate or genitourinary system.

In his original claim for compensation benefits, filed in 
July 1985, the appellant sought service connection for the 
"effects of radiological blast," identified as "Operation 
Smoky."  He reported that he had a spot on his prostate.  It 
was further noted that the appellant's spouse had aborted 
twice.  He reported that his oldest daughter was born with 
colitis, noting that her large intestine did not grow to its 
full extent.  It was also noted that she required surgical 
treatment of the cervix following a positive Papanicolaou 
(PAP) test.  

A September 1986 medical receipt reflects that the appellant 
was evaluated with prostatitis.  It was noted that diagnostic 
evaluation performed at that time included a renal tubular 
necrosis, and a prostate smear.

During an October 1985 VA general medical examination, the 
appellant reported that he had been under the care of a 
private physician for a prostate condition since June 1982.  
Examination of the prostate revealed it to be small and hard.  
The examiner noted that no tenderness was noted.  The 
diagnostic impression included a finding of impairment of 
procreative ability due to participation in nuclear testing 
in 1953.  In this context, it was noted that the appellant 
had two children born following his exposure to nuclear 
testing.  One daughter was noted to have been born with 
colitis with persistent problems due to this condition, to 
include two miscarriages.  It was also noted that the 
appellant's son had epilepsy.  The appellant was referred for 
further genitourinary examination.

On consultation examination, in October 1985, the appellant 
one episode of nocturia.  He indicated that he experienced a 
slow stream.  The examiner noted that the appellant reported 
no other voiding symptoms.  The remainder of the examination 
of the prostate was noted to be within normal limits.  The 
clinical assessment was of no urological problems.  

The RO, in a February 1986 rating decision, denied service 
connection for impaired procreative ability due to 
participation in atomic blast testing.  It was noted that 
this determination was predicated upon the RO's finding that 
a prostate condition was not shown by the evidence of record.  
It was further noted that impairment of procreation was not a 
condition for which service connection may be presumed under 
applicable regulations.

In August 1990, the appellant sought to reopen his claim for 
service connection for disability due to cancer of the 
prostate as a result of radiation exposure in 1953.  The 
appellant indicated that he underwent surgery for his 
prostate condition, and continued to receive regular 
treatment at the VA medical facility.

VA outpatient clinical records, dated from December 1988 to 
September 1990, were reviewed.  A December 1988 urology 
consultation report indicated that the appellant was 
evaluated for complaints of difficulty urinating.  
Subjectively, the appellant reported hesitancy, slow stream 
with dribbling, and one or two daily episodes of nocturia.  
The appellant reported a six or seven year history of 
nocturia.  He denied dysuria and hematuria.  A history of 
epididymitis, occurring some five years earlier, was also 
reported.  The appellant reported that he was told that he 
had a "rough spot" on his prostate.  On physical 
examination, the prostate was noted to have a firm nodular 
area over the median lobes.  The assessment was vesicle 
outlet obstruction.  The clinical report indicated that 
carcinoma of the prostate was ruled out.  The appellant was 
to be scheduled for cystoscopy and prostate biopsy.  The 
appellant underwent cystoscopy in August 1989.  The clinical 
assessment was right median nodule.  During a urology 
evaluation, conducted in September 1989, the appellant 
reported that voiding was "ok."  It was noted that the 
pathology findings revealed adenocarcinoma. A clinical 
assessment of carcinoma of the prostate, Gleason's 2, was 
indicated.  A September 1989 clinical notation indicated that 
a bone scan demonstrated no evidence of metastases.  A 
clinical report noted that the appellant underwent radical 
prostatectomy in October 1989, with persistent drainage 
postoperatively.  It was noted that a Foley catheter was in 
place.  The diagnostic impression was Gleason's 3/10, Stage 
B2.  By December 1989, the postoperative drainage was noted 
to have cleared.  On follow-up evaluation, in December 1989, 
it was noted that the catheter remained in place.  The 
surgical incision was noted to be well healed.  The appellant 
was evaluated as doing well on examination in January 1990.  
A March 1990 cystoscopy showed bladder neck bleeding status 
post radical prostatectomy.  The appellant reported 
persistent postoperative hematuria during an April 1990 
clinical visit.  A July 1990 clinical report indicated that 
the appellant had postoperative complaints with infection and 
bleeding which required surgical treatment.  It was noted 
that the infection and bleeding were resolved with surgical 
treatment.  By August 1990, all surgical complications were 
noted to have cleared.  It was noted that the appellant 
continued to be impotent with medication.  Physical 
examination showed the genitals to be within normal limits.  
The assessment was no recurrence of prostate cancer, and 
impotence. 

An August 1989 psychological consultation report indicated 
that diagnostic testing was significant for signs of 
depression and anxiety.  It was noted that there was no 
clinical basis for a finding of psychogenic impotence.  It 
was the examiner's assessment that there appeared to be a 
link between the appellant's prostate surgery and/or 
corrective surgery and erectile dysfunction.

In October 1990, the RO continued its denial of service 
connection for prostate cancer.  In this context, it was 
noted that prostate cancer was not a presumptive disorder 
under applicable regulations, nor was it identified as a 
radiogenic disorder for VA compensation purposes.

In correspondence, dated in July 1992, the appellant 
requested the RO to determine whether he was eligible for 
readjudication of his claim for compensation benefits due to 
exposure to ionizing radiation in light of a recently 
adjudicated case concerning such claims.  In its August 1992 
acknowledgment of the appellant's request, the RO indicated 
that a review of this case demonstrated that the appellant's 
claim was eligible for readjudication.  

An August 1992 clinical report indicated that the appellant 
was evaluated for tobacco dependence.  It was noted that the 
appellant had a history of one and half packages of 
cigarettes daily for 40 years.

In a May 1993 letter, a formal request was submitted on 
behalf of the appellant, by private counsel, for 
readjudication of his claim for disability due to radiation 
exposure.

In October 1993, the appellant, through his attorney, was 
advised of VA's stay of proceedings for cases involving 
claims for compensation benefits due to exposure to ionizing 
radiation.  In that regard, it was noted that further action 
would not be taken in the appellant's claim pending 
resolution of this litigation.  In a January 1994 letter, the 
appellant's counsel was informed that a court ruling which 
would have permitted readjudication of the appellant's claim 
was overturned.  The effect of this ruling, then was to 
require the appellant to pursue further review of his claim 
under the existing regulatory requirement that new and 
material evidence be presented to reopen the claim.  

By letter, dated in February 1994, the appellant's counsel 
indicated that in accordance with the RO's August 1992 
letter, the appellant secured private counsel for purposes of 
representing him in connection with his request for 
readjudication of his radiation exposure case.  It was noted 
that the contested issue in the referenced court case 
regarding fee limitations was not applicable in this 
instance, and that further delay of the RO's readjudication 
of the appellant's claim was unwarranted.  It was further 
noted that the Veterans Benefits Administration Circular 21-
93-3 (February 5, 1993), para. 4, indicated that cancer of 
the urinary tract was identified as among those disabilities 
noted in the provisions of 38 C.F.R. 1112(c), of the 
regulation which implemented Public Law, Radiation Exposure 
Amendments of 1992.  It was noted that the purpose of this 
amendment was to include cancer of the salivary gland, and 
cancer of the urinary tract to the list of presumptive 
diseases for radiation-exposed veterans.  In this context, it 
was maintained that the appellant was evaluated with a 
prostate disorder in the mid 1970's, for which he thereafter 
underwent surgical treatment in 1989.  It was contended that 
this evidence, when considered in light of the amended 
regulation, warranted entitlement to the claimed benefit.  

In a March 1994 letter, the appellant's counsel sought to 
present medical evidence in support of the appellant's claim.  
A medical statement from the chief of urology service at the 
VA medical facility indicated that the appellant had a 
history of adenocarcinoma of the prostate, which was 
previously treated by a radical prostatectomy in August 1989.  
It was further noted that the appellant subsequently 
underwent implantation of a penile prosthesis.  It was the 
physician's assessment that the appellant's medical history 
supported a finding of significant urinary tract disease.

The record discloses that the RO, in April 1994, determined 
that new and material evidence sufficient to reopen the 
previously denied claim had not been presented.  In the 
context of this rating action, it was noted that the 
appellant's counsel had requested readjudication of the 
appellant's claim subject to statutory amendments which 
included cancer of the urinary tract as a radiogenically 
presumptive condition.  Relative to these contentions, it was 
noted that the implemented statutory amendment did not 
include adenocarcinoma of the prostate among the presumptive 
disorders referenced in 38 C.F.R. 311b(b)(2).  Further, it 
was noted that while the medical evidence demonstrated that 
the appellant had been treated for cancer of the prostate, 
medical evidence had not been presented which demonstrated 
that prostate cancer was a disease of the urinary tract.  In 
this regard, the RO noted that no clinical evidence had been 
presented that the prostate gland was a clinical component of 
the urinary tract.  It was therefore determined that the 
evidence did not demonstrate a relationship or common 
pathogenesis between the appellant's cancer of the prostate 
and the presumptive cancer of the urinary tract.  

In April 1994 correspondence, the appellant disagreed with 
the RO's finding that the prostate was not a medical 
component of the urinary tract, or a legally recognized 
component of the urinary tract system for VA purposes.  It 
was the appellant's contention that the VA failed in its duty 
to assist in the development of evidence pertinent to the 
claim, by failing to obtain medical opinion in order to 
clarify organs which comprise the urinary tract.  In support 
of his contention, the appellant included copies of medical 
text materials, apparently copied from Dorland's Illustrated 
Medical Dictionary, consisting of diagrams depicting the 
urogenital system and a clinical definition of prostate.

In correspondence, dated in November 1994, the appellant 
generally reiterated his contentions concerning whether the 
prostate was a component of the urinary tract.

A January 1995 operative report indicated that the appellant 
underwent bilateral subcapsular orchiectomies for carcinoma 
of the prostate.

During a February 1995 hearing, the appellant offered 
testimonial evidence in support of his claim.  It was the 
appellant's contention that the prostate gland comprised part 
of the urinary tract system, and that this relationship 
should be sufficient for establishing the presence of a 
radiogenic disease for purposes of establishing entitlement 
to service connection on a presumptive basis.  

In a March 1995 decision, the hearing officer determined that 
new and material had not been presented sufficient to warrant 
reopening of the claim for service connection for residuals 
of prostate cancer, claimed as a result of exposure to 
ionizing radiation.  It was noted that the evidence did not 
establish a link between the prostate and the urinary tract.  
In particular, it was noted that the medical opinion 
presented by the VA examiner only indicated that the prostate 
condition could cause urinary tract disease.  It was further 
noted that VA regulations recognize as separate entities, the 
urinary system and the genital systems.

In a December 1996 decision, the Board found that a change in 
the law since issuance of the October 1990 rating decision 
created a reasonable possibility of changing the outcome of 
this case.  It was noted in this respect that during the 
pendency of this appeal, the United States Court of Veterans 
Appeals for the Federal Circuit determined that Section 5 of 
the veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she has a disability as a 
result of exposure to ionizing radiation in service under the 
provisions of 38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 
3.303(d) despite the fact that the claimed disability is not 
a potentially radiogenic disease under 38 C.F.R. § 3.311. 
Combee v. Principi, 4 Vet. App. 78 (1993), Rev'd. Sub Nom. 
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  It was 
noted that as a result of Combee, 38 C.F.R. § 3.311 was 
revised effective in September 1994 to provide that if a 
claimant cites or submits competent medical or scientific 
evidence that the claimed condition is a radiogenic disease, 
the claim will be considered under 38 C.F.R.  § 3.311.

Following a preliminary review of the record, it was 
determined that the last unappealed denial was based upon a 
finding that the condition for which service connection was 
sought was not a radiogenic disease.  However, it was noted 
that the Court held that in claims where an intervening 
change in the law regulation created a new basis of 
entitlement to service connection for a benefit, a de novo 
adjudication of the claim was warranted.  Spencer v. Brown, 4 
Vet. App. 283 (1993).  Accordingly, the claim for service 
connection for postoperative residuals of cancer of the 
prostate secondary to exposure to ionizing radiation was 
reopened and remanded to the RO for readjudication pursuant 
to Combee under the revised 38 C.F.R. § 3.311.  The appellant 
was therefore provided an opportunity to provide additional 
medical evidence in support of his claim.

By letter, dated in September 1997, the appellant was 
requested to provide additional medical evidence or 
information relevant to his claimed disability.  A notation 
in the claims folder indicated that the appellant contacted 
the RO via telephone to advise that he "did not have any 
additional evidence to submit," and that he "previously 
submitted information which he believes confirmed that the 
prostate is part of the urinary tract system for radiation 
exposure purposes."

The appellant subsequently submitted two medical opinion 
statements in December 1997 in support of his claim.  The 
first, a December 1997 statement from a VA physician, 
indicated that the appellant had a history of adenocarcinoma 
of the prostate that was previously treated by radical 
prostatectomy in August 1989.  The physician further 
commented that

... The prostate is connected to the urinary 
bladder and in order to remove the prostate 
the urethra is cut and reattached.  This 
letter, therefore, supports [the appellant] 
having a history of significant urinary tract 
disease.

The second statement, also dated in December 1997, from a 
private physician, indicated that the appellant had a history 
of carcinoma of the prostate that was diagnosed via 
transrectal biopsies in August 1989, for which the appellant 
subsequently underwent radical prostatectomy to treat the 
cancer.  It was noted that the appellant had been doing well 
postoperatively until late 1994, when he experienced an 
increase in prostatic specific antigen (PSA) levels.  The 
appellant was noted to have a recurrence of his cancer, and 
underwent a bilateral orchiectomy in January 1995.  It was 
noted that there had been no further recurrence of the 
disease.  Regarding the relationship between the prostate and 
the urinary tract system, the urologist commented that 

In 1992, the [appellant] underwent placement 
of an inflatable penile prosthesis to treat 
erectile dysfunction that occurred after his 
radical prostatectomy.  [The appellant] 
obviously has a disease of the urinary 
system.  The prostate is located sandwiched 
in between the penis and the bladder.  In 
order for someone to void, you must have an 
open channel through the prostate that will 
allow the urine to exit the bladder.  The 
prostate serves in order to control the 
urinary flow in patients.  After removal of 
the prostate some patients may have a 
disturbance in this control which may lead to 
stress incontinence.

This letter is to certify that [the 
appellant] has a disease that is associated 
with the urinary system.  This does relate to 
a significant urinary tract disease that the 
[appellant] has encountered.  This disease is 
taken care of by an urologist who is a 
specialist in the urinary tract.

A May 1998 letter from the Defense Nuclear Agency (DNA) 
confirms the appellant's participation in Operation Upshot-
Knothole, atmospheric nuclear testing conducted in Nevada in 
April 1953.  The DNA further indicated that dosimetry data 
revealed no record of radiation exposure for the appellant.  
A scientific dose reconstruction study indicated that the 
appellant would have received a probable external dose of 3.1 
rem (upper bound of 4.0 rem gamma).  It was determined that 
the maximum possible internal dose resulting from exposure 
and from inhaled resuspended fallout during this time was 
less than one rem.  The appellant's 50-year committed dose 
equivalent to the prostate from internally deposited emitters 
was 0.00 rem (less than 0.001 rem).

In accordance with recently promulgated amendments to 
regulations concerning compensation claims benefits for 
diseases claimed as the result of exposure to ionizing 
radiation in September 1998, this matter was referred to the 
Under Secretary for Health for review.  In a December 1998 
memorandum from the Chief Public Health and Environmental 
Hazards Officer, it was noted that the CIRRPC Science Panel 
Report November 6, 1988, did not provide screening doses for 
prostate cancer.  However, it was determined based upon the 
assembled evidence that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low, and 
was not clearly established.  Based this evidence, it was 
determined that it was unlikely that the appellant's prostate 
cancer was attributable to his exposure to ionizing radiation 
in service.  The Director of Compensation and Pension 
Service, in a December 1998 statement, concurred with these 
findings.  It was noted that a review of the evidence of 
record demonstrated that there was no reasonable possibility 
that the appellant's disability was the result of his 
exposure to ionizing radiation in service.

A January 1999 rating action affirmed the denial of service 
connection for postoperative residuals of prostate cancer as 
a result of exposure to ionizing radiation.  

Analysis

The appellant contends that his prostate cancer was caused by 
exposure to ionizing radiation during atomic weapons testing 
in 1953, during service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  
In addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309 will also be considered to have 
been incurred in service under the circumstances outlined 
therein.  Specifically, if a veteran, while on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity, as defined by 
regulation, the following diseases shall be service 
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated). 38 C.F.R. § 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease. 38 C.F.R. 
§ 3.311(b)(2).

A review of the record indicates that the RO initially denied 
the appellant's claim of service connection for carcinoma of 
the prostate on the basis that such disease was not 
considered a "radiogenic" disease under applicable VA 
regulations.

However, prostate cancer was recently recognized as a 
radiogenic disease under the provisions of 38 C.F.R. § 
3.311(b)(2).  According to the Federal Register dated on 
September 24, 1998, VA amended by final rule that prostate 
cancer and any other cancer shall be included in the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  See 63 Fed. 
Reg. 50993-50995 (1998) (to be codified at 38 C.F.R. § 
3.311).

Moreover, in a recent decision, Hilkert v. West, 12 Vet. 
App. 145 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), held that the Under 
Secretary of Benefits must consider the factors set forth 
under the provisions of 38 C.F.R.  § 3.311(e).  Under that 
regulation, the factors to be considered in determining 
whether a veteran's disease resulted from exposure to 
ionizing radiation in service include:

(1)  The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2)  The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3)  The veteran's gender and pertinent 
family history;

(4)  The veteran's age at time of 
exposure;

(5)  The time-lapse between exposure and 
onset of the disease; and

(6)  The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

Id at 148.

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service.  VA obtains an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
considers the probable dose and several other factors in 
determining whether the disease resulted from that exposure.  
See 38 C.F.R. 3.311(a)(2).  

In a letter dated in May 1998, the Defense Nuclear Agency 
confirmed that the appellant participated in atmospheric 
nuclear weapons tests, Operations Upshot-Knothole, during 
service; and that the appellant was exposed to radiation.  
Therefore, he qualifies as a radiation-exposed veteran, as 
defined by 38 C.F.R. § 3.309(d)(3) (1998).  The record also 
reflects that the appellant was diagnosed with adenocarcinoma 
of the prostate in August 1989, more than 34 years following 
his exposure to radiation in service.  Additionally, 
Department of Veterans Affairs (VA) outpatient treatment 
records dated in August 1989 document a diagnosis of prostate 
cancer.  Further, these documents show that the appellant 
underwent surgical treatment for this condition.

As indicated, the May 1998 letter from the Defense Nuclear 
Agency (DNA) confirms the appellant's presence at an 
atmospheric nuclear test site in 1953.  The DNA further 
indicated that a scientific dose reconstruction study had 
determined that the maximum possible radiation dose from 
internally deposited emitters was less than one rem.  Under 
the provisions of applicable regulation, 38 C.F.R. § 
3.311(a)(2)(i) provides that dose data will be obtained from 
the Department of Defense.  However, in Earle v. Brown, 6 
Vet. App. 558, 559-561 (1994), the Court invalidated an M21-1 
provision requiring that the only means of substantiating 
radiation-risk activity was by the Defense Nuclear Agency 
(DNA) because it was a substantive rule.  Rather, the Court 
held that there was a VA duty to pursue other possible 
sources of evidence.  In this case, however, the 
reconstructed dose estimate is not contested and there is no 
apparent reason from the evidence to contest or question the 
reconstructed dose estimate.

The focus of the Board's inquiry now turns to whether the 
appellant's prostate cancer resulted from his dose of 
ionizing radiation.  

In this regard, the Chief Public Health and Environmental 
Hazards Officer for the Under Secretary of Heath determined 
that it was unlikely that the appellant's prostate cancer was 
attributable to ionizing radiation to which the appellant was 
exposed during service.  It was noted that the evidence 
revealed that the sensitivity of the prostate to radiation 
carcinogenesis was shown to be relatively low, and was not 
clearly establish by the evidence.  On the question of the 
clinical significance of the assessed dose of radiation 
exposure to the etiology of the prostate cancer, the 
appellant has provided no evidence in this regard.  Rather, 
the appellant has presented two medical opinions, which 
address the functional interaction of the prostate with the 
urinary tract.  This evidence indicates the appellant's 
medical history was significant for a history of urinary 
tract disease.  In this context, it was noted that following 
the 1989 radical prostatectomy, a penile prosthesis was 
implanted due to penile dysfunction that occurred after the 
radical prostatectomy.  It was noted, anatomically, that the 
prostate is connected to the urinary bladder, and that access 
to the prostate requires the severance and reattachment of 
the urethra.  Due to the relative proximity and functional 
interaction between the prostate and the organs comprising 
the urinary tract system, it was indicated that the 
appellant's prostate condition was associated with the 
urinary system, and related to a significant urinary tract 
disease.  In light of VA's amendment of the regulatory 
provisions to now reflect cancer of prostate among the 
recognized radiogenic diseases, this evidence is nullified.  
The appellant has not provided any additional medical 
evidence which addresses the next step of inquiry, which is, 
whether the dose of ionizing radiation to which he was 
exposed during service is causally related to his development 
of prostate cancer.

Decisive in the Board's review of this case is that the 
record remains devoid of medical evidence which addresses the 
clinical significance of the dose of ionizing radiation to 
which the appellant was exposed during service, and his 
subsequent development of prostate cancer. In this respect, 
the Board notes that in the December 1996 remand, it was 
noted that the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) in Combee v. Brown, 34 F.3rd 1039 (1994), 
held that the radiogenic diseases found at 38 C.F.R. § 
3.311(b)(2) were not intended to be an exclusive list of 
diseases warranting service connection and that section 3.311 
provided an alternative means to establish service connection 
in such circumstances.  In this case, the Board remanded this 
matter in order that the appellant might be afforded the 
opportunity to prove that exposure to ionizing radiation 
during service actually caused the claimed disability, and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131, and 38 C.F.R.  § 3.303(d).  In this 
regard, the appellant was given notice of the basis of the 
remand, and provided an opportunity to supply competent 
scientific or medical evidence that his carcinoma of the 
prostate is a radiogenic disease. 38 C.F.R. § 3.311(b)(4) 
(1998).  The Board recognizes that the thrust of the 
appellant's prior contentions were that prostate cancer was a 
radiogenic disorder for which purposes of establishing 
entitlement to service connection on a presumptive basis.  
Nevertheless, applicable regulations do not end the Board's 
inquiry at that junction.  This necessarily requires the 
presentation of competent medical evidence that the claimed 
disease is the result of the dose exposure of ionizing 
radiation during service.  Whether entitled to the 
presumption provisions afforded under 38 C.F.R. § 3.309, 
competent medical evidence must demonstrate that the claimed 
disease has resulted from exposure to ionizing radiation. 
Thus, there is no supporting clinical evidence of record 
which demonstrates that the claimed cancer of the prostate 
result from the dose of ionizing radiation to which the 
appellant was exposed.  The Board finds that, notwithstanding 
the record establishing the appellant's participation in 
atmospheric nuclear weapons testing, his exposure to ionizing 
radiation as a result thereof, and his evidentiary assertions 
associating his prostate cancer to that exposure, the 
evidence is not sufficient to establish entitlement to 
service connection for prostate cancer.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Following a careful and considered review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for prostate 
cancer due to exposure to ionizing radiation.  



ORDER

Service connection for prostate cancer due to ionizing 
radiation exposure is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

